318 Pa. Super. 569 (1983)
465 A.2d 700
Christine LUCIA
v.
George LUCIA, Appellant.
Supreme Court of Pennsylvania.
Argued April 7, 1983.
Filed September 9, 1983.
*570 Todd J. O'Malley, Scranton, for appellant.
No appearance entered nor briefs filed on behalf of appellee.
Before SPAETH, WIEAND and HOFFMAN, JJ.
PER CURIAM:
George Lucia filed this appeal from an order of the trial court which excluded him from his home for one year pursuant to the Protection from Abuse Act of October 7, 1976, P.L. 1090, No. 218, as amended, 35 P.S. § 10181 et seq. He contends that the evidence was insufficient to warrant an order excluding him from the marital home. Although the issue sought to be raised is deserving of review, we are unable to reach the merits of Lucia's appeal because he failed to file exceptions to the trial court's order as required by Pa.R.C.P. 1905.
"Section 10189 of the Act in question provides that any proceeding thereunder shall be in accordance with the Rules of Civil Procedure. In addition, Rule 1905, Pa.R.Civ.P., which was promulgated to implement the Act, provides: `The decision of the court and the time for exceptions *571 thereto shall be governed by Rule 1038(b) to (e) inclusive.' Rule 1038(d), Pa.R.Civ.P., in turn, requires the filing of exceptions to the decision of the lower court.
"The record in this instance reveals that Appellant failed to file exceptions. Such failure requires us to affirm the decision of the lower court inasmuch as Appellant has waived all issues not raised in exceptions." Knisely v. Knisely, 295 Pa.Super. 240, 241-242, 441 A.2d 438, 439 (1982) (footnote omitted). See also: Horvat v. Horvat, 303 Pa.Super. 406, 449 A.2d 751 (1982).
Order affirmed.